RICHARD B. TEITELMAN, Judge.

FACTS

Attorney John C. Shelhorse IV, has been licensed to practice law in Missouri since 1995. He has no prior disciplinary history.
In 2002, disciplinary authorities sent Shelhorse eight letters inquiring about his failure to comply with the continuing legal education reporting requirements of Supreme Court Rule 15. In June 2003, the Office of Chief Disciplinary Counsel filed *80an information alleging that Shelhorse had failed to comply with Rule 15 for the reporting years of 1998-1999, 1999-2000, 2000-2001 and 2001-2002. The information also alleged that Shelhorse had failed to respond to four requests for information from disciplinary authorities. Shelhorse admitted the allegations in his answer.
In March 2004, the disciplinary hearing panel recommended that Shelhorse be publicly reprimanded and ordered him to enter into a mentor relationship with a member of the Bar to ensure his compliance with continuing legal education requirements. The office of chief disciplinary counsel did not concur with this recommendation and filed the record with this Court pursuant to Rule 5.19(d).

ANALYSIS

The disciplinary hearing panel’s findings of fact, conclusions of law, and recommendations are advisory. In re Snyder, 35 S.W.3d 380, 382 (Mo. banc 2000). This Court reviews the evidence de novo, independently determining all issues pertaining to credibility of witnesses and the weight of the evidence, and draws its own conclusions of law. Id. Professional misconduct must be proven by a preponderance of the evidence before discipline will be imposed. Id.
As a condition of retaining his or her privilege of practicing law in Missouri, an attorney must comply with rules of professional conduct. Shelhorse has admitted to professional misconduct by not complying with continuing legal education requirements and by failing to respond to inquiries by disciplinary authorities.1 Shelhorse’s failure to respond to disciplinary authorities is, as he now acknowledges, inexcusable. However, given that Shel-horse has no prior disciplinary history and his conduct was not shown to have directly harmed a client or the public, a public reprimand is an appropriate punishment. Any subsequent failure to comply with continuing legal education requirements or to respond to inquiries by disciplinary authorities will result in a more severe sanction.
A public reprimand is ordered.
WHITE, C.J., STITH and LIMBAUGH, JJ., concur.
BLACKMAR, Sr.J., concurs in part and dissents in part in separate opinion filed.
WOLFF and PRICE, JJ., concur in opinion of BLACKMAR, Sr.J.

. Shelhorse’s conduct violated Rules 4-5.5(c) and 4 — 8.1(b) and Rule 15.